DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 19, 21-22, and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haimes (GB 30987, previously cited in IDS filed 3/25/2021). 
As to claims 16-17 and 19, Haimes discloses a device having a bowl-like receptacle 1 attached to housing 2  via base plate 3. The receptacle 1 has a plurality of radially formed tubes 8 that spray an item to be washed 20 with cleaning liquid, such as water. Upon downward pressure on the utensil the platform 11 rises and valves 15, 16 trigger spring 18, which allows for fluid flow from water pipe 13. Sprayed water then passes through platform 11 and tray 12 to drain to the lower part of the receptacle along tube 19. A drain tube 19, is provided extending outwardly and downwardly from the lower 70 part of the receptacle 1, and, if desired, may be connected to a flexible waste pipe. As shown in Figure 1 of Haimes, the receptacle 1 has an upper rim to encourage water being sprayed inside receptacle 1 to fall back inside the walls of the device, and thus reduce water spraying outside the apparatus. The circular opening at which glassware 20 is inserted is formed at a top side of receptacle 1, in Figure 1, and therefore has a rounded bulge along the circumference of the opening. 
As to claims 21-22, in Haimes at Figure 1, the receptacle 1 is partially spherical and as discussed above, includes a rinsing tray 12. 
As to claim 24, as shown in Figure 1 of Haimes, the device is formed on a base plate 3, the drain tube 19 forms an outlet in receptacle 1, and interior fluid plumbing connected to the spray nozzles as discussed above. 
As to claim 25, Haimes’ device is illustrated showing its outer receptacle 1 as being transparent. Transparency into whether a glass is being washed inside, and the level of cleanliness achieved would be advantages to having a transparent body. 
As to claim 26, as discussed above, the spray nozzles 26 are actuable when glassware is pressed down on platform 11. 
As to claim 27, Haimes discloses use of four spray nozzles 8 (Figure 2), with potential ancillary nozzles below (Figure 2). However, use of additional spray nozzles, namely five nozzles, facing the glassware would have been an obvious modification to provide increased spraying power. No unexpected results would be achieved by addition of a spray nozzle. 
As to claim 28, Haimes discloses the use of a flexible waste pipe attachable to drain tube 19. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimes, as applied to claims above.
As to claim 18, it would have been obvious to have an opening in Haimes that can accommodate glassware shown in its Figure 1 to ingress/egress comfortably. Typically, glassware is 7-8 cm wide, therefore a size that is at least 8 cm but larger to accommodate use of alternative cups would have been obvious, such as a mug with an extended handle. Haimes recognizes making provisions for washing glasses of varying sizes on its appliance, and thus it would have been obvious to select a size that is 8-25 cm to accommodate typical glassware, but also alternative sized glassware, such as handled mugs. 
As to claim 23, as noted above with regard to claim 18, Haimes does not disclose the exact measurements of its receptacle, however, based on Haimes disclosure of glassware being placed therein and Haimes’ contemplation of cleaning varying sized glassware, it would have been obvious to have a receptacle wider than such glassware, and moreover one that has a diameter between 20 and 80 cm to allow glassware to be inserted therein for washing, interior space for cleaning nozzles, yet minimizing the footprint to allow use on typical countertops which are approximately 70-80 cm in depth.  
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines as applied to claims above, and further in view of Hilger et al. herein referred to as “Hilger” (USPN 3,092,120, previously cited in IDS filed 3/25/2021).
As to claim 29, Haimes discloses a drainage tube 19 in conjunction with a flexible waste pipe, however, is silent regarding use of a waste tank. Hilger discloses a device for glassware washing (Figure 1), where drained fluids are collected in a basin 11. It would have been obvious to use a tank or basin in Haimes to collect fluid drained from the drainage tube 19 and associated flexible tube. A drainage tank, as taught by Hilger, in use in Haimes would allow a user to collect and periodically remove waste fluid to maintain a clean workspace. 
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines and Hilger as applied to claims above, and further in view of Kim (WO 2020/218777). 
As to claim 30, Haimes and Hilger are silent regarding use of a filling detector for its receptacle. However, in the art of glassware sterilization, Kim discloses the known use of a water level sensor 260 for detecting the level of water supplied to the washing tank 200, and when the washing water supplied to tank 200 reaches a certain level, the washing action is commenced. A second water level detection sensor may be additionally provided so that excess water is not supplied in the washing tank 200 (see translation at pages 9-10). Use of such water level sensors would have been an obvious selection in Haimes, as taught by Kim, to utilize only the proper amount of washing water and preventing an excess or overflow.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 20, Haimes discloses an embodiment where the glassware is inserted into a hole at the top side of the device, however Haimes is silent regarding alternative designs for its opening. In another prior art reference, Hobart (GB 889,963) discloses an angled opening, however, this still does not read on the claimed through opening “wherein said through-opening is realized in a direction that is inclined relative to a horizontal axis, such that the container has to be introduced into said chamber from the bottom upwardly” because in Hobart the glass in insertable from a downward angle, and not from the bottom upwardly as claimed, in combination with the other features of claim 20.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711